          Case 1:20-cv-00767-RP Document 35 Filed 08/04/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

DR. THOMAS HUBBARD, PHD,                          §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                   1:20-CV-767-RP
                                                  §
SARAH ALLEN BLAKEMORE, and                        §
JOHN DOES 1-10                                    §
                                                  §
               Defendants.                        §


                                      FINAL JUDGMENT

       On August 4, 2021, the Court granted Plaintiff’s motion to dismiss, (Pl.’s Mot. Dismiss, Dkt.

32) which disposed of the claims this case. (Order, Dkt. 34). As nothing remains to resolve, the

court renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       SIGNED on August 4, 2021.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
